Title: From James Madison to George W. Erving, 31 December 1801
From: Madison, James
To: Erving, George W.


Dear Sir
Washington Decr. 31. 1801
You will receive this from the hands of Mr. Christie heretofore a member of Congress from the State of Maryland. He proposes a visit to England, and I beg leave to make him known to you as a fellow citizen entitled to your esteem & civilities. As he leaves this country at an interesting moment in our public affairs, he will be able to give you a variety of information which cannot be detailed in a letter, and which will be acceptable to you. Refering you to him for this purpose, I remain very sincerely Your Most Obedt. hbe set
James Madison
 

   RC (MH: Dearborn Papers). Cover marked “Mr. Christie” by JM.


   Maryland Republican Gabriel Christie had served three terms in the House of Representatives, 1793–97 and 1799–1801.

